IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                  NO. WR-82,046-01


                       EX PARTE TIMOTHY GISH, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 64502-A IN THE 23RD DISTRICT COURT
                         FROM BRAZORIA COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: February 24, 2016
DO NOT PUBLISH